Citation Nr: 0019229	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-07 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from September 1948 to June 
1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision of the RO in 
Buffalo, New York, which denied, inter alia, service 
connection for bilateral hearing loss as well as residuals of 
a head injury to include a scar in the middle of the 
forehead.  In January 1999, the veteran was notified of this 
decision and was advised of his procedural and appellate 
rights.  


FINDINGS OF FACT

1.  The veteran's service records reveal no specific evidence 
of acoustic trauma or hearing loss during his military 
service.

2.  The veteran has presented lay evidence of in-service 
noise exposure as gunner; his DD 214 reflects that he served 
in the 3rd Battalion, 14th Armed Calvary, and was trained as a 
tank crewman. 

3.  The veteran currently has bilateral hearing loss 
recognized as a disability for VA purposes.

4.  The preponderance of the medical evidence of record 
establishes a nexus between the veteran's current bilateral 
hearing loss and in-service exposure to loud noises.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.385 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the Board finds that he has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  Service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. 3.303(d) (1999).

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  In Hensley v. Brown, 5 Vet. App. 
155 (1993), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court), indicated that 38 C.F.R. § 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d) (1999).  In addition, the Court has held that the 
laws and regulations do not require inservice complaints of 
or treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  

A review of the veteran's DD 214 shows that the veteran 
served in the 3rd Battalion, 14th Armed Cavalry and was 
trained as a tank crewman.  The veteran maintains that he 
served as a gunner on the tanks.  It was during this time 
that he contends he was exposed to significant noise.  He 
also asserts that he was exposed to loud noises on the firing 
range.  

In support of his claim, the veteran has submitted several 
lay statements from fellow servicemen who served with the 
veteran who all essentially stated that the veteran has had 
hearing problems since his service in the Army.  In addition, 
a lay statement was submitted by the veteran's inservice 
rifle platoon sergeant.  This individual stated that he was 
the rifle platoon sergeant and later "reconn" platoon 
sergeant in the veteran's Company.  He related that during 
main gun firing exercises, the veteran complained that his 
ears hurt and were ringing even days after the exercises were 
completed.  This individual related that they could not 
adequately protect their ears in the tankers because they had 
to wear a set of earphones for communication among the crew.  
The Board notes that the veteran and the lay individuals have 
not been shown to be capable of making medical conclusions, 
thus, the statements regarding causation are not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  However, 
the veteran and his sergeant are capable of stating the type 
of service the veteran was engaged in, whether there were 
loud noises during service, and whether the veteran 
complained of ear problems at that time.  

The Board notes at the outset that there has been no 
verification that the veteran served in combat so that the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) could be 
applied.  However, since the determination is favorable, this 
matter need not be resolved for this case.  

The service medical records do not show any complaints, 
findings, or diagnoses of hearing loss during service.  
Although no hearing loss disability was noted upon discharge 
examination, it does not appear that an audiogram was 
performed.  

Following service, VA outpatient records show that during 
1997 and 1998, the veteran was treated for complains of 
hearing loss.  It was noted in the outpatient records that 
the veteran had "? presbycusis."  An audiological 
examination was conducted in November 1997.  At that time, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
65
80
85
LEFT
60
70
75
75
85

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 16 percent in the left ear.  
The examiner indicated that the veteran had mild sloping to 
profound sensorineural hearing loss in the right ear with 
good word recognition.  The examiner noted that the veteran 
had moderately severe to profound sensorineural hearing loss 
in the left ear with poor word recognition.  The examiner 
noted that the veteran had first noted that he had hearing 
loss in 1948 to 1950 and was exposed to noise exposure during 
service while serving on tanks.  

Also of record is a statement from a private physician.  The 
veteran reported to that physician that he had noise exposure 
during service while serving on tanks.  The physician 
indicated that upon examination, the veteran had obvious 
hearing loss, marked on the left and moderate on the right.  
The physician opined that the veteran's hearing loss was 
likely due to military noise exposure.  

Thus, the medical evidence of record does not reflect a 
diagnosis of bilateral hearing loss during service or for 
many years thereafter.  However, the current audiological 
evaluation shows that the veteran has had a "hearing loss 
disability" for VA purposes since at least 1997, and the 
record presents a medical basis for concluding that there is 
a nexus between current hearing loss and military service.  

As regards the latter point noted above, the November 1997 VA 
examiner noted in his report that the veteran had noise 
exposure during service.  Even more significantly, the 
private physician noted the same history and opined that 
current hearing loss is likely due to that exposure.  It is 
clear that the VA examiner and the private physician relied 
upon the veteran's own report of noise exposure during 
service.  However, the Board notes that the sergeant's 
statement supports the veteran's report of noise exposure.  
Noise exposure would also appear to be consistent with the 
veteran's training and claimed duties as a gunner.  As such, 
the VA examiner and the private physician were not relying 
upon an inaccurate medical history when the veteran was 
examined.  There also is no specific evidence that the 
veteran had any significant noise exposure after service and, 
even if so, this would not nullify the credible evidence of 
significant noise exposure while he served in the military 
aboard tanks.  Moreover, although "? presbycusis" was noted 
in the VA records as a possible etiology for the veteran's 
hearing loss, this notation is hardly definitive, while the 
opinion of the private physician is more definitive and 
supported by the lay evidence.  Thus, on the question of the 
etiology of the veteran's hearing loss, the Board finds that 
the private physician's opinion is more probative.  

Under these circumstances, the Board concludes that despite 
the absence of evidence of hearing loss for many years after 
service, the current medical evidence, coupled with the other 
evidence of record, establishes that the veteran's current 
bilateral hearing loss disability was incurred in service.  
As such, the criteria for a grant of service connection for 
bilateral hearing loss are met.  See 38 .S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.385 
(1999).


ORDER

Service connection for bilateral hearing loss is granted.



REMAND

In addition to service connection for hearing loss, the 
January 1999 rating decision on appeal also denied service 
connection for residuals of a head injury, to include a scar 
in the middle of the forehead.  In January 1999, the veteran 
was notified of this decision and was advised of his 
procedural and appellate rights.  In July 1999, the veteran's 
representative submitted a VA Form 646 (Statement of 
Accredited Representation in Appealed Case), and this issue 
was listed as an issue being appealed.  Thus, the Board 
accepts this correspondence as a timely notice of 
disagreement with the denial of that issue, submitted within 
one year of the denial.  As such, the RO is now required to 
send the veteran a statement of the case as to this issue in 
accordance with 38 U.S.C.A. § 7105 (West 1991) and 38 C.F.R. 
§§ 19.29, 19.30 (1999).  In this regard, the Court has held 
that where a notice of disagreement has been submitted, the 
veteran is entitled to a statement of the case.  The failure 
to issue a statement of the case is a procedural defect 
requiring a remand.  Manlincon v. West 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should issue to the veteran and 
his representative a statement of the 
case as to the issue of residuals of a 
head injury, to include a scar in the 
middle of the forehead, and afford them 
the appropriate opportunity to respond 
thereto.  If the veteran perfects an 
appeal as to that issue by submitting a 
timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

